         Case 1:19-cv-01017-NONE-JLT Document 22 Filed 09/30/20 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10
11   MELANIE ANSOLABEHERE,                                   )       Case No.: 1:19-cv-01017 NONE JLT
                                                             )
12                    Plaintiff,                             )       ORDER GRANTING EX PARTE APPLICATION
13           v.                                              )       TO AMEND THE CASE SCHEDULE1
                                                             )
14   DOLLAR GENERAL CORP., et al.,                           )       (Doc. 17)
                                                             )
15                    Defendants.                            )
16
17           Counsel in this case have not acted in a diligent fashion in discovering this case. The Court

18   admonished them in March for failing to do the work that was needed. (Doc. 14) Despite this, they did

19   not “redouble” their efforts to complete discovery as the Court admonished them to do. Moreover, they

20   allowed deadlines to pass without seeking amendment and now seek to amend these past deadlines.

21   However, due only because the independent medical examinations could not occur due to the COVID-

22   19 pandemic no matter their level of diligence, the Court will GRANT the ex parte request to amend

23   the case schedule as follows:

24           1.       The parties SHALL complete all non-expert discovery no later than January 29, 20202;

25           2.       The parties SHALL complete all expert discovery no later than April 16, 2021. This

26
     1
27     The Court held an informal conference to discuss this motion (Doc. 20). During the conference, the Court indicated it
     would deny the request. However, on reflection, it will grant the request for the reason set forth.
     2
28     The Court is extending the deadlines requested because it believes the medical examinations may be more
     problematic that anticipated.

                                                                 1
       Case 1:19-cv-01017-NONE-JLT Document 22 Filed 09/30/20 Page 2 of 2


1    requires them to disclose their experts no later than February 12, 2021 and any rebuttal experts by

2    March 12, 2021;

3           3.      The parties SHALL file non-dispositive motions, if any, no later than April 30, 2021 and

4    they will be heard no later than May 28, 2021;

5           4.      The parties SHALL file dispositive motions, if any, no later than June 18, 2021 and they

6    will be heard no later than August 2, 2021;

7           5.      The pretrial conference is CONTINUED to September 20, 2021 at 1:30 p.m. on the

8    NONE calendar;

9           6.      The trial is CONTINUED to November 16, 2021 at 8:30 a.m.

10
11   IT IS SO ORDERED.

12      Dated:     September 29, 2020                         /s/ Jennifer L. Thurston
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
